Exhibit 10.1

 

NISKA GAS STORAGE PARTNERS LLC

2010 LONG TERM INCENTIVE PLAN

 

SECTION 1.                                Purpose of the Plan.

 

The Niska Gas Storage Partners LLC 2010 Long Term Incentive Plan (the “Plan”)
has been adopted by Niska Gas Storage Partners LLC (the “Company”). The Plan is
intended to promote the interests of the Company by providing to Employees,
Consultants and Directors incentive compensation awards based on Units to
encourage superior performance. The Plan is also contemplated to enhance the
ability of the Company and its Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the Company
and its Affiliates and to encourage them to devote their best efforts to
advancing the business of the Company and its Affiliates.

 

SECTION 2.                                Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise; provided, however,
that with respect to any Option granted to a Canadian Grantee, an Affiliate
shall only include a corporation that deals at non-arm’s length, within the
meaning of the ITA, with the Company.

 

“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
an Other Unit-Based Award, a Unit Award granted under the Plan, or a Performance
Award or Incentive Award, and includes any tandem DERs granted with respect to a
Phantom Unit.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the Board of Directors of the Company.

 

“Canadian Grantee” means a Participant who is a resident of Canada for the
purposes of the ITA, or who is granted an Award under the Plan in respect of
services performed in Canada for the Company or any of its Affiliates.

 

“Cessation Date” means, subject to an alternative definition within any Award
Agreement, the date of the Participant’s termination of, or resignation from,
active employment or consulting services with the Company, or cessation of
active membership as a Director with the Company, regardless of whether adequate
or proper notice of termination or resignation shall have been provided in
respect of such cessation.  For greater clarity, subject to an alternative
treatment within any Award Agreement, a transfer of employment, consulting or
services as Director between the Company and any of its Affiliates, or between
any of the Company’s Affiliates, shall not be considered an interruption or
cessation of employment, consulting or services as Director for any purpose of
this Plan.

 

--------------------------------------------------------------------------------


 

“Change of Control” means, and shall be deemed to have occurred upon, a sale or
other disposition, including by liquidation or dissolution, of all or
substantially all of the assets of the Manager in one or more transactions to
any Person other than an Affiliate of the Manager that occurs during any twelve
month period; provided, however, that for purposes of this definition, the
following dispositions shall not constitute a Change of Control: (a) any
acquisition by investors (immediately prior to the transaction(s)) in the
Manager for financing purposes, as determined by the Board or the Committee in
its sole discretion, (b) an underwriter temporarily holding equity interests
pursuant to an offering of such interest; (c) any transfer of assets to an
entity that is controlled by the Company; or (d) any acquisition by any employee
benefit plan (or related trust) sponsored by the Company, the Manager or an
entity controlled by either the Company or the Manager.  Notwithstanding the
foregoing, the Committee may elect in an Award Agreement to specify a different
definition of “Change of Control” for purposes deemed appropriate by the
Committee.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the entity appointed to administer the Plan, which may be the
Board, any compensation committee of the Board or such other committee as may be
appointed by the Board from time to time.

 

“Consultant” means an individual who renders consulting services to the Company
or its Affiliates.

 

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive with respect to each Phantom Unit subject to the Award an amount in
cash, Units and/or Phantom Units, as determined by the Committee in its sole
discretion, equal in value to the distributions made by the Company with respect
to a Unit during the period such Award is outstanding.

 

“Director” means a member of the Board who is not an Employee or a Consultant
(other than in that individual’s capacity as a Director).

 

“Employee” means an employee of the Company or an Affiliate of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs as
reported in The Wall Street Journal (or other reporting service approved by the
Committee) on the most recent date on which Units were publicly traded preceding
the date with respect to which the Fair Market Value determination is made. If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

 

“Incentive Award” means a conditional right granted to an Eligible Person under
Section 6(e) of the Plan to receive a cash payment, Unit or other Award, unless
otherwise determined by the Committee, after the end of a specified period of
time.

 

2

--------------------------------------------------------------------------------


 

“ITA” means the Income Tax Act (Canada) and the regulations thereto, as amended.

 

“Manager” means Niska Gas Storage Management LLC, a Delaware limited liability
company.

 

“Operating Agreement” means the First Amended and Restated Operating Agreement
of Niska Gas Storage Partners LLC, as amended from time to time.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Other Unit-Based Award” means an award granted pursuant to Section 6(d) of the
Plan.

 

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.

 

“Performance Award” means a right, granted to a Participant under
Section 6(e) of the Plan, to receive an Award based upon performance criteria
specified by the Committee, which may be settled in cash or Units, as determined
by the Committee in its sole discretion.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a notional unit granted under the Plan that entitles the
Participant to receive, at the time of settlement, a Unit or an amount of cash
equal to the Fair Market Value of a Unit, or a combination of cash and Units, as
determined by the Committee in its sole discretion.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
either exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“UDR” means a distribution made by the Company with respect to a Restricted
Unit.

 

“Unit” means a common unit of the Company as defined in the Operating Agreement
(which for purposes of clarity, as of the Effective Date of this Plan, means a
Unit representing a fractional part of the Company’s Membership Interests of all
Non-Managing Members, and having the rights and obligations specified with
respect to Common Units in the Operating Agreement, although the term “Common
Unit” does not refer to, or include, any Subordinated

 

3

--------------------------------------------------------------------------------


 

Unit prior to its conversion into a Common Unit pursuant to the terms of the
Operating Agreement (all capitalized terms as defined in the Operating
Agreement)).

 

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive, in cash or Units, as determined by the Committee in its sole
discretion, an amount equal to the excess of the Fair Market Value of a Unit on
the exercise date of the UAR over the exercise price of the UAR.

 

“Unit Award” means a grant of a Unit that is not subject to a Restricted Period.

 

SECTION 3.                                Administration.

 

Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.

 

SECTION 4.                                Units.

 

(a)                                  Limits on Units Deliverable.  Subject to
adjustment as provided in Section 4(c), the number of Units that may be
delivered with respect to Awards under the Plan will not exceed 3,380,474
Units.  Units withheld from an Award to either satisfy the Participant’s, the
Company’s or an Affiliate’s tax withholding obligations with respect to the
Award or pay the exercise price of an Award shall not be considered to be Units
delivered under the Plan for this purpose. If any Award is forfeited, cancelled,
exercised, paid, or otherwise terminates or expires without the actual delivery
of Units pursuant to such Award (the grant of Restricted Units is not a delivery
of Units for this purpose), the Units subject to such Award shall again be
available for Awards under the Plan. There shall not be any limitation on the
number of Awards that may be paid in cash.

 

(b)                                 Sources of Units Deliverable Under
Awards.  Any Units delivered pursuant to an Award shall consist, in whole or in
part, of Units held by the Company, or acquired in the open market from any
Affiliate, or any other Person, or any combination of the foregoing, as

 

4

--------------------------------------------------------------------------------


 

determined by the Committee in its discretion; provided, however, that any Units
delivered upon the exercise of an Option granted to a Canadian Grantee shall be
previously unissued Units.

 

(c)                                  Anti-dilution Adjustments.  With respect to
any “equity restructuring” event that could result in an additional compensation
expense to the Company pursuant to the provisions of Statement of Financial
Accounting Standards Accounting Standards Codification Topic 718, Stock
Compensation (“ASC Topic 718”) if adjustments to Awards with respect to such
event were discretionary, the Committee shall equitably adjust the number and
type of Units covered by each outstanding Award and the terms and conditions,
including the exercise price and performance criteria (if any), of such Award to
equitably reflect such restructuring event and shall adjust the number and type
of Units (or other securities or property) with respect to which Awards may be
granted after such event. With respect to any other similar event that would not
result in an ASC Topic 718 accounting charge if the adjustment to Awards with
respect to such event were subject to discretionary action, the Committee shall
have complete discretion to adjust Awards in such manner as it deems appropriate
with respect to such other event.  In the event the Committee makes any
adjustment pursuant to the foregoing provisions of this Section 4(c), the
Committee shall make a corresponding and proportionate adjustment with respect
to the maximum number of Units that may be delivered with respect to Awards
under the Plan as provided in Section 4(a) and the kind of Units or other
securities available for grant under the Plan.  All adjustments under this
Section 4(c) shall be made, to the extent possible, in such manner so as to not
cause any adverse tax consequences under the ITA

 

SECTION 5.                                Eligibility.

 

Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee and receive an Award under the Plan.

 

SECTION 6.                                Awards.

 

(a)                                  Options and UARs.  The Committee shall have
the authority to determine the Employees, Consultants and Directors to whom
Options and/or UARs shall be granted, the number of Units to be covered by each
Option or UAR, the exercise price therefor, the Restricted Period and other
conditions and limitations applicable to the exercise of the Option or UAR,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

 

(i)                                     Exercise Price.  The exercise price per
Unit purchasable under an Option or subject to a UAR shall be determined by the
Committee at the time the Option or UAR is granted but may not be less than the
Fair Market Value of a Unit as of the date of grant of the Option or UAR.

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the exercise terms and the Restricted Period with
respect to an Option or UAR grant, which may include, without limitation, a
provision for accelerated vesting upon the achievement of specified performance
goals or other events, and the method or methods by which payment of the
exercise price with respect to an Option may be made or deemed to have been
made, which may include, without limitation, cash, check acceptable to the

 

5

--------------------------------------------------------------------------------


 

Company, withholding Units from the Award (except with respect to an Option
granted to a Canadian Grantee), a “cashless-broker” exercise through procedures
approved by the Company, or any combination of the above methods, having a Fair
Market Value on the exercise date equal to the relevant exercise price.

 

(iii)                               Forfeitures.  Except as otherwise provided
in the terms of the Option or UAR grant, upon a Participant’s Cessation Date,
for any reason during the applicable Restricted Period, all unvested Options and
UARs shall be forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options or UARs.

 

(iv)                              Awards Granted to Canadian Grantees.  All
Options granted to a Canadian Grantee who is an Employee or a Director shall
have such terms and conditions as are necessary or desirable to ensure that the
Options are governed by Section 7 of the ITA and, unless otherwise determined by
the Committee, that the Units covered by any such Option constitute “prescribed
shares” within the meaning of Section 6204 of the regulations to the ITA.  All
UARs granted to a Canadian Grantee who is an Employee or a Director shall be
structured so as to not constitute a “salary deferral arrangement” within the
meaning of Section 248(1) of the ITA.

 

(b)                                 Restricted Units and Phantom Units.  The
Committee shall have the authority to determine the Employees, Consultants and
Directors to whom Restricted Units and Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, the Restricted Period, the conditions under which the Restricted
Units or Phantom Units may become vested or forfeited and such other terms and
conditions as the Committee may establish with respect to such Awards.

 

(i)                                     DERs.  To the extent provided by the
Committee, in its discretion, a grant of Phantom Units may include a tandem DER
grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee), be “reinvested” in Restricted Units or
additional Phantom Units and be subject to the same or different vesting
restrictions as the tandem Phantom Unit Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, upon a distribution with
respect to a Unit, DERs equal in value to such distribution shall be paid
promptly to the Participant in cash without vesting restrictions.

 

(ii)                                  UDRs.  To the extent provided by the
Committee, in its discretion, a grant of Restricted Units may provide that the
distributions made by the Company with respect to the Restricted Units shall be
subject to the same forfeiture and other restrictions as the Restricted Unit
and, if restricted, such distributions shall be held, without interest, until
the Restricted Unit vests or is forfeited with the UDR being paid or forfeited
at the same time, as the case may be. In addition, the Committee may provide
that such distributions be used to acquire additional Restricted Units for the
Participant. Such additional Restricted Units may be subject to such vesting and
other terms as the Committee may prescribe. Absent such a restriction on the
UDRs in the Award Agreement, UDRs shall be paid promptly to the holder of the
Restricted Unit without vesting restrictions.

 

6

--------------------------------------------------------------------------------


 

(iii)                               Forfeitures.  Except as otherwise provided
in the terms of the applicable Award Agreement, upon a Participant’s Cessation
Date, for any reason during the applicable Restricted Period, all outstanding,
unvested Restricted Units and Phantom Units awarded the Participant shall be
automatically forfeited on such Cessation Date. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units.

 

(iv)                              Lapse of Restrictions.

 

(A)                              Phantom Units.  Upon or as soon as reasonably
practical following the vesting of each Phantom Unit, subject to the provisions
of Section 8(b), the Participant shall be entitled to settlement of such Phantom
Unit and shall receive from the Company either one Unit or an amount in cash
equal to the Fair Market Value of a Unit, or a combination of cash and Units, as
determined by the Committee in its discretion.

 

(B)                                Restricted Units.  Upon or as soon as
reasonably practical following the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

 

(v)                                 Awards Granted to Canadian Grantees.  All
Phantom Units granted to a Canadian Grantee who is an Employee or a Director
shall have such terms and conditions as are necessary or desirable to ensure
that such Phantom Units are excluded from the definition of “salary deferral
arrangement” under Section 248(1) of the ITA by virtue of falling within either
paragraph (k) or paragraph (l) of that definition.

 

(c)                                  Unit Awards.  Unit Awards may be granted
under the Plan to such Employees, Consultants and/or Directors and in such
amounts as the Committee, in its discretion, may select.

 

(d)                                 Other Unit-Based Awards.  Other Unit-Based
Awards may be granted under the Plan to such Employees, Consultants and/or
Directors as the Committee, in its discretion, may select. An Other Unit-Based
Award shall be an award denominated or payable in, valued in or otherwise based
on or related to Units, in whole or in part. The Committee shall determine the
terms and conditions of any such Other Unit-Based Award. Upon or as soon as
reasonably practical following vesting, an Other Unit-Based Award may be
settled, as determined by the Committee in its sole discretion, in cash, Units
(including Restricted Units) or any combination thereof as provided in the
applicable Award Agreement.

 

(e)                                  Performance Awards and Incentive Awards. 
The right of an Employee, Consultant and/or Director to receive a grant, and the
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee.  The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.

 

7

--------------------------------------------------------------------------------


 

(i)                                     Performance Goals Generally.  The
performance goals for Performance Awards or Incentive Awards shall consist of
one or more business criteria or individual performance criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee in its sole discretion.  The Committee may determine
that such Performance Awards or Incentive Awards shall be granted, exercised,
and/or settled upon achievement of any one performance goal or that two or more
of the performance goals must be achieved as a condition to grant, exercise
and/or settlement of such Performance Awards or Incentive Awards.  Performance
goals may differ for Performance Awards or Incentive Awards granted to any one
Participant or to different Participants.

 

(ii)                                  Performance Periods.  Achievement of
performance goals in respect of Performance Awards or Incentive Awards shall,
subject to other provisions of this Plan, be measured over a performance period
of up to ten years, as specified by the Committee.

 

(iii)                               Performance Award or Incentive Award Pool. 
The Committee may, but is not required to, establish a Performance Award pool or
an Incentive Award pool which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards or
Incentive Awards.  The amount of such pools, if any, shall be based upon the
achievement of a performance goal or goals based on one or more criteria during
the given performance period, as specified by the Committee.  The Committee may
specify the amount of the applicable pool as a percentage of any of such
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such
criteria.

 

(iv)                              Settlement of Performance Awards and Incentive
Awards.  After the end of each applicable performance period, the Committee
shall determine the amount, if any, of (A) the Performance Award or Incentive
Award pool, and the maximum amount of the potential Award payable to each
Participant in the Performance Award or Incentive Award pool, or (B) the amount
of the potential Performance Award or Incentive Award otherwise payable to each
Participant.  Settlement of such Performance Awards or Incentive Awards shall be
in cash, Units, other Awards or other property, in the discretion of the
Committee.

 

(f)                                    General.

 

(i)                                     Awards May Be Granted Separately,
Together or as a Substitution.    Awards may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for any other Award granted under the Plan or any award
granted under any other plan of the Company or any Affiliate, or of any business
entity to be acquired by the Company or any of its Affiliates, or any other
right of an Eligible Person to receive payment from the Company or any of its
Affiliates.  Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.  If an Award is granted in substitution or exchange for
another Award, the Committee shall

 

8

--------------------------------------------------------------------------------


 

require the surrender of such other Award in consideration for the grant of the
new Award.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                              Except as provided in Paragraph (C) below, each
Option and Unit Appreciation Right shall be exercisable only by the Participant
during the Participant’s lifetime, or by the Person to whom the Participant’s
rights shall pass by will or the laws of descent and distribution.

 

(B)                                Except as provided in Paragraph (C) below, no
Award and no right under any such Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

(C)                                To the extent specifically provided by the
Committee with respect to an Option or Unit Appreciation Right, an Option or
Unit Appreciation Right may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.

 

(iii)                               Term of Awards.  Subject to the other
provisions of this Plan or restrictions within any Award agreement, the term of
each Award shall be for such period as may be determined by the Committee.

 

(iv)                              Issuance of Units.  The Units purchased or
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise, subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be inscribed on
any certificates to make appropriate reference to such restrictions.

 

(v)                                 Consideration for Grants.  Awards may be
granted for such consideration, including services, as the Committee shall
determine.

 

(vi)                              Delivery of Units or other Securities and
Payment by Participant of Consideration.  Notwithstanding anything in the Plan
or any Award Agreement to the contrary, delivery of Units pursuant to the
exercise, vesting and/or settlement of an Award may be deferred for any period
during which, in the good faith determination of the Committee, the Company (or
any Affiliate) is not reasonably able to obtain Units to deliver pursuant to
such Award without violating applicable law or the applicable rules or
regulations of any governmental agency or authority or securities exchange. No
Units or other securities shall be delivered pursuant to any Award until payment
in full of any amount required to be paid pursuant to the Plan or the applicable
Award Agreement

 

9

--------------------------------------------------------------------------------


 

(including, without limitation, any exercise price or tax withholding) is
received by the Company.

 

SECTION 7.                                Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)                                  Amendments to the Plan and Awards.  Except
as otherwise required by the rules of the principal securities exchange on which
the Units are traded, by the Code, by the ITA, or by the Exchange Act, the Board
or the Committee may amend, alter, suspend, discontinue, or terminate the Plan
in any manner, including increasing the number of Units available for Awards
under the Plan, without the consent of any member of the Company, Participant,
other holder or beneficiary of an Award, or any other Person.  Notwithstanding
the foregoing, the Committee may waive any conditions or rights under, amend any
terms of, or alter any Award theretofore granted, provided no change, other than
pursuant to Section 7(b) below, in any Award shall materially reduce the rights
or benefits of a Participant with respect to an Award without the consent of
such Participant.

 

(b)                                 Actions Upon the Occurrence of Certain
Events.  Upon the occurrence of a Change of Control, unless the Committee has
provided otherwise within an applicable award agreement, the restrictions and/or
any outstanding vesting provisions with regard to Restricted Units or Phantom
Units shall immediately lapse.  Upon the occurrence of a Change of Control; a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in capitalization of or involving the Company; any
change in applicable law or regulation affecting the Plan or Awards thereunder;
or any change in accounting principles affecting the financial statements of the
Company, the Committee, in its sole discretion, without the consent of any
Participant or holder of the Award, and on such terms and conditions as it deems
appropriate, may, but is not required to, take any one or more of the following
actions in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or an outstanding Award:

 

(i)                                     provide for either (A) the cancellation
and termination of any Award in exchange for an amount of cash, other property,
or securities, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights or if
Participant were a unitholder as of the date of the occurrence of such event
(and, for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (B) the replacement of such Award with or the conversion of such
Award into cash or other securities, rights or property selected by the
Committee in its sole discretion; provided, that the Committee will not take any
action that would result in a Participant becoming subject to the adverse tax
consequences imposed by a violation of Section 409A of the Code or by virtue of
a taxable disposition under the ITA as a result of such action;

 

(ii)                                  provide that such Award be assumed by the
successor or survivor entity, or a parent or subsidiary thereof, or be exchanged
for similar options, rights or awards

 

10

--------------------------------------------------------------------------------


 

covering the equity of the successor or survivor, or a parent or subsidiary
thereof, or cash or other property with appropriate adjustments as to the number
and kind of equity interests or cash or other property and prices, provided,
however, in the discretion of the Committee, the vesting schedule applicable to
such Award may be retained; provided, that the Committee will not take any
action that would result in a Participant becoming subject to the adverse tax
consequences imposed by a violation of Section 409A of the Code or
Section 7(1.4) of the ITA as a result of such action;

 

(iii)                               make adjustments in the number and type of
Units (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Awards or in the terms and conditions of
(including the exercise price), and the vesting and performance criteria
included in, outstanding Awards, or both;

 

(iv)                              provide that, such Award shall be exercisable
or payable, notwithstanding anything to the contrary in the Plan or the
applicable Award Agreement;

 

(v)                                 provide that, such Award shall be fully
vested and/or nonforfeitable; and

 

(vi)                              provide that the Award cannot be exercised or
become payable after such event, i.e., shall terminate upon such event.

 

Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
ASC Topic 718, the provisions in Section 4(c) shall control to the extent they
are in conflict with the discretionary provisions of this Section 7.

 

SECTION 8.                                General Provisions.

 

(a)                                  No Rights to Award.  No Person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants. The terms and conditions of Awards need
not be the same with respect to each recipient.

 

(b)                                 Tax Withholding.  Unless other arrangements
have been made that are acceptable to the Company, the Company or any Affiliate
is authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant or settlement of an Award, its exercise, the lapse of restrictions
thereon, or any other payment or transfer under an Award or under the Plan and
to take such other action as may be necessary in the opinion of the Company to
satisfy its or the Affiliate’s withholding obligations for the payment of such
taxes.

 

(c)                                  No Right to Employment or Services.  The
grant of an Award shall not be construed as giving a Participant the right to be
retained in the employ of the Company or any Affiliate, to continue consulting
services or to remain as a Director, as applicable. Furthermore, the Company or
an Affiliate may at any time dismiss a Participant from employment or consulting
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware without
regard to its conflicts of laws principles.

 

(e)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable law or, if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

(f)                                    Other Laws.  The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer of such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Company or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

(g)                                 No Trust or Fund Created.  Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any participating
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any participating
Affiliate pursuant to an Award, such right shall be no greater than the right of
any general unsecured creditor of the Company or any participating Affiliate.

 

(h)                                 No Fractional Units.  No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine in its sole discretion whether cash, other securities,
or other property shall be paid or transferred in lieu of any fractional Units
or whether such fractional Units or any rights thereto shall be terminated or
otherwise eliminated with or without consideration.

 

(i)                                     Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(j)                                     Facility of Payment.  Any amounts
payable hereunder to any individual under legal disability or who, in the
judgment of the Committee, is unable to manage properly his financial affairs,
may be paid to the legal representative of such individual, or may be applied
for the benefit of such individual in any manner that the Committee may select,
and the Company shall be relieved of any further liability for payment of such
amounts.

 

(k)                                  Gender and Number.  Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.

 

12

--------------------------------------------------------------------------------


 

(l)                                     Compliance with Section 409A.  Nothing
in the Plan or any Award Agreement shall operate or be construed to cause the
Plan or an Award to fail to comply with the requirements of Section 409A of the
Code. The applicable provisions of Section 409A the Code and the regulations
thereunder are hereby incorporated by reference and shall control over any Plan
or Award Agreement provision in conflict therewith.

 

SECTION 9.                                Term of the Plan.

 

The Plan shall be effective on the date immediately preceding the close of the
initial public offering of Units and shall continue until the earliest of
(i) the date terminated by the Board, (ii) all Units available under the Plan
have been paid to Participants, or (iii) the tenth year anniversary of the date
the Plan is approved by the Company.  However, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

13

--------------------------------------------------------------------------------